 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    CARL LEE BAITY,                                        Case No.: 1:19-cv-00692-JLT (PC)

12                        Plaintiff,                         ORDER TRANSFERRING CASE TO THE
                                                             NORTHERN DISTRICT OF CALIFORNIA
13              v.
14    J. PALMER, et al.,
15                        Defendants.
16

17           The federal venue statute requires that a civil action, other than one based on diversity

18   jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all

19   defendants are residents of the State in which the district is located, (2) a judicial district in which

20   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

21   of the property that is the subject of the action is situated, or (3) if there is no district in which an

22   action may otherwise be brought as provided in this section, any judicial district in which any

23   defendant is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. §

24   1391(b).

25           In this case, none of the defendants reside in this district. The claim arose in Monterey

26   County, which is in the Northern District of California. Therefore, plaintiff=s claim should have

27   been filed in the United States District Court for the Northern District of California. In the

28   interest of justice, a federal court may transfer a complaint filed in the wrong district to the


                                                         1
 1   correct district. See 28 U.S.C. ' 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir.

 2   1974). Accordingly, the Court ORDERS this matter to be transferred to the United States District

 3   Court for the Northern District of California.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     May 22, 2019                              /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
